Citation Nr: 1324575	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  06-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

2.  Entitlement to an initial compensable rating for left knee strain prior to August 26, 2004, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for right knee strain prior to August 26, 2004, and in excess of 10 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an initial compensable rating for mixed/tension headaches.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO, in pertinent part, granted service connection for lumbar strain, bilateral knee strain, and mixed/tension headaches, and assigned evaluations therefor of 10, 0, and 0 percent, respectively.  After reviewing additional service treatment records, in an October 2004 rating decision, the RO clarified that the awards were effective December 14, 2003.

In November 2004, the Veteran filed a notice of disagreement (NOD) that included an expression of dissatisfaction with the initial rating assigned for mixed/tension headaches.  Thus far, she has not been furnished a statement of the case (SOC) with respect to that issue.  See, e.g., 38 C.F.R. § 19.29 (2012).  This matter is discussed in further detail, below.

In November 2005, while the Veteran's NOD was pending, the RO granted separate 10 percent ratings for left and right knee strain, effective from August 26, 2004.  That same month, the RO furnished the Veteran a SOC that addressed, among other things, her claims for still higher ratings for her knees and low back.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Thereafter, in December 2005, the Veteran submitted a statement that was accepted in lieu of a formal substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals) with respect to her knee claims, thereby perfecting an appeal of those claims.

The Veteran did not submit a substantive appeal with respect to her low back claim within 60 days of the November 2005 SOC.  However, she did submit a statement in November 2006, accompanied by evidence, wherein she referred to her "appeal" with respect to "back problems."  In a March 2007 memorandum addressed to the Veteran's representative, the RO informed the representative, in effect, that the Veteran's November 2006 submission had been accepted in lieu of a formal substantive appeal with respect to her low back claim.  Accordingly, the Board will accept jurisdiction of that issue as well.  See Percy v. Shinseki, 23 Vet. App. 37 (2010) (holding that the 60-day time limit for filing a substantive appeal is not a jurisdictional bar to Board review, and may be implicitly waived).
 
In April 2005, the Veteran submitted medical evidence indicating that she was unemployable as a result of right knee disability.  In light of that submission, the Board has expanded the appeal to include the matter of her entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if, in connection with making a claim for the highest rating possible for a disability, a claimant submits evidence of a medical disability, and evidence of unemployability, the matter of the claimant's entitlement to a TDIU is considered a component of the claim for a higher rating).

In May 2007, the RO sent the Veteran and her representative a letter offering her alternatives with respect to a purported request for a Travel Board hearing.  However, it appears clear from the record that no such hearing was ever requested.  Accordingly, there is no need for further clarification or other communication on the matter.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate her claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2012).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

In the present case, the Veteran has not been provided VCAA-compliant notice, or a VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability), with respect to the matter of her entitlement to TDIU.  This needs to be corrected.

With respect to the duty to assist, the Board notes that the Veteran reported in November 2004 that she began receiving treatment for her disabilities at the VA Medical Center (VAMC) in Los Angeles, California in 2003.  Later, in July 2005, she reported that she was receiving treatment for her knees through the VA Community Based Outpatient Clinic (CBOC) in Oxnard, California.  She also noted during VA treatment in September 2005 that she had been in receipt of "state disability" for a time, but that it had been "temporarily cut off."

Presently, there are no records of VA treatment in the claims file dated prior to March 22, 2005.  Nor does it appear that any effort has been made to search for, or obtain, updated records of the Veteran's VA treatment since the RO last obtained such records on November 28, 2006; or to obtain records associated with the Veteran's reported award of "state disability."  Because records of VA treatment dated prior to March 22, 2005, and after November 28, 2006, and records obtained in connection with her reported state disability award, could contain information bearing on her appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

With respect to the need for medical examinations and/or opinions, the Board notes that the Veteran last underwent VA examinations of her low back and knees, for compensation purposes, in April 2004 and May 2005, respectively.  Since that time, she has indicated that each of those conditions has gotten worse.  See, e.g., VA Form 21-4138 (Statement in Support of Claim), dated July 2005 (reporting worsening of the knees); VA Urgent Care Clinic Note, dated November 2005 (reporting worsening of back sprain); 38 C.F.R. § 3.327(a) (2012) (indicating that re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

The RO made an attempt to schedule the Veteran for a new examination of her knees in August 2012, and she failed to report.  However, no examination of her low back was scheduled.  Nor was an updated opinion sought or obtained with respect to the impact of her service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16 (2012).  Under the circumstances, in light of the need for current findings, as outlined above, and the Board's intervening assumption of jurisdiction with respect to additional matters (i.e., the Veteran's low back claim, and her entitlement to TDIU), the Board finds that she should be afforded another opportunity to report for an examination.

As discussed above, the Veteran has filed a timely NOD with respect to the matter of her entitlement to an initial compensable rating for mixed/tension headaches.  See Introduction, supra.  To date, no SOC as to that issue has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.  A remand is required.  38 C.F.R. § 19.9 (2012).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran and her representative notifying them of the information and evidence necessary to substantiate her claim for TDIU.  As part of the notice, ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).

2.  Ask the agency that reportedly awarded the Veteran "state disability" to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMC in Los Angeles, California, and the VA CBOC in Oxnard, California from 2003, forward, are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an appropriate VA examination for purposes of evaluating the current nature, extent, and severity of her service-connected low back and knee disabilities, and to obtain an opinion as to whether her service-connected disabilities render her unemployable.  The claims file must be made available to the examiner, and the examiner should indicate in the report of the examination that the claims file has been reviewed.

After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected low back and left and right knee disabilities.

With respect to the knees, the examiner should specifically indicate whether there is any evidence of recurrent subluxation or lateral instability of either knee and, if so, whether such subluxation and/or lateral instability is best described as slight, moderate, or severe; whether the Veteran has symptomatic or removed semilunar cartilage; whether she has frequent episodes of locking in either knee; and whether her disability is manifested by effusion into the joint.

The examiner should also conduct range of motion studies on each knee.  The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.

After reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

With respect to the lumbar spine, the examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the service-connected disability of the Veteran's lumbar spine is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves of the lower extremities (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis.

The examiner should describe the severity of any neurologic symptoms (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe), and should indicate whether the identified neurologic impairment is manifested by symptoms such as loss of reflexes, muscle atrophy, or sensory disturbances; whether there is pain and, if so, whether it is dull and intermittent or constant and occasionally excruciating; whether active movement of muscles below the knee is possible; whether flexion of the knee is weakened by neurological impairment; whether the foot dangles and drops, and whether it can be dorsiflexed, plantar flexed, and abducted; whether adduction or eversion of the foot is weakened or impossible; whether the first phalanges of the toes are drooped; whether the proximal phalanges of the toes can be extended (dorsal flexion); whether the toes can be flexed and separated; whether there is paralysis of all muscles in the sole; and whether anesthesia covers the entire dorsum of the foot and toes.  The frequency and duration of exacerbations requiring prescribed bed rest should also be described.

With respect to the matter of unemployability, the examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities (i.e., right knee strain, left knee strain, lumbar strain, and mixed/tension headaches), either singularly or jointly, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

If consultation with one or more specialists is deemed necessary, that should be accomplished.  A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, issues #1 through 4 (as enumerated above, on the title page) should be readjudicated based on the entirety of the evidence.  If any of those claims remains denied, the Veteran and her representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

6.  Unless the claim is resolved by granting the benefits sought, or the NOD is withdrawn, furnish an SOC to the Veteran and her representative, in accordance with 38 C.F.R. § 19.29, concerning the matter of the Veteran's entitlement to an initial compensable rating for mixed/tension headaches.  The issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

